Title: To James Madison from Lafayette, 24 March 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear SirParis 24h March 1810
The Letters intended for the John Adams Are Gone an other Way. I Will not However Miss the Opportunity of the frigate. It is probable, after she is Arrived from England, Gnl. Armstrong Will Have to detain Her a few days, and By that time More May be Said on the Situation of American Affairs With Respect to Both Belligerents. My feelings and Wishes You Well Know. What information May Be obtained Will Be Given at the Last Moment. While the talk of the day is Upon the Match Which ⟨Connects⟩ By So Many ties of Consanguinity the families of Bonaparte, Austria, and Bourbon, My Mind is Anxiously Bent on the public Concerns of the U. S. Both Sides of the Channel, and the State of American property Under the Last Measures. But I Will to day only offer My Best thanks for Your Kind Letter By the John Adams. It Gives me the Hope to Receive, through the Next Opportunity, the titles and documents which are to Complete Your friendly Work. Indeed, My dear friend, the Want of them is Now Severely felt. The Munificent Gift of Congress I Had no Right to depend Upon. Its Extent, as is Confirmed By the last intelligences, Surpasses Any Expectations the Most Sanguine Hope or Aspiring Wish Could Have formed. Words are Not Equal to My Sense of My obligations to My friends. But While this Grateful Confidence and the Ressources founded Upon it Have for Several Years preserved and Supported me it Has Become impossible to postpone Any longer My Complete Liberation. This pecuniary Situation Appears So Unaccountable that I Could not Refrain from offering, in the inclosed letter, Some Explanation for it. I Have Sent a Much Longer one to our friend Jefferson who Now Has time to Read My Apologies. You Will Conceive the Want I feel to lay Before Him, You, and Mr. Gallatin the observations Which if they don’t Wholly Explain a Way do in a Measure Soften the Blame Which My Budget is Apt to incur. Be it as it May, and Whatever Share in it is allowed to the Singularity of My Adventures, it is a fact that I Have Been Saved from Ruin and a fortune insured to My family By the Generosity of Congress and the Exertions of My Excellent friends. But a fact Not Less Evident is that the only Way to prevent the first part of that Good Work from Being defeated is to Send me immediately the titles and documents Without Which a Loan Cannot Be effected. I Beg Your pardon, My dear friend, for troubling You With So Many details of My personal Affairs. The liberty I take is founded on Grateful and Experienced Reliance on Your Kindness to Me. I Beg You to present My Best Compliments and thanks to Mr. Gallatin. Remember to our friends about You. Permit me to Request Your forwarding the inclosed to Mr. duplantier if You Approve it. I am With Most Affectionate Respect Your old Constant friend
Lafayette
